Citation Nr: 1145734	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-09 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent following radiotherapy for service-connected prostate cancer. 

2.  Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that reduced a rating for residuals of treatment for prostate cancer from 100 to 20 percent, effective September 1, 2008.

In January 2011, the Board remanded this matter for additional development. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran has been granted service connection and separate ratings for an acquired psychiatric disorder, irritable bowel syndrome, and erectile dysfunction as residuals of radiotherapy for prostate cancer. 

2.  The Veteran's urinary frequency is manifested by voiding intervals of one to two hours during the day and two to three times each night. 

3.  The Veteran does not use absorbent garments and has not undergone catheterizations or dilations for obstructions.  The Veteran does not have a history of urinary tract infections. 

4.  The Veteran experienced acute renal failure in 2009 which resolved with a change in medication.  Creatinine measurements were as high as 2.0 mg% and blood pressure during this period of time was 105-136/56-63 mmHg.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for residuals of radiotherapy for prostate cancer have not been met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.321, 3.340, 3.341, 4.2, 4.3, 4.7, 4.14, 4.104, Diagnostic Code 7101, 4.115a, 4.115b, Diagnostic Code 7528 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

The duties to notify and assist as laid out in the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), do not apply where the issue is a reduction in rating because the duties are triggered by the receipt of a new claim.   In the case of a reduction, there has been no claim.  Here, however, there are specific particularized notice requirements which apply to a reduction in rating. The procedural safeguards afforded to the claimant in a reduction case are set forth under 38 C.F.R. § 3.105 (e) and are required to be followed by VA before issuing any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993). 

A decision proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will then be notified at his or her latest address of record of the contemplated action and furnished detailed reasons and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.   If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105 (e). 
Here, the RO proposed a reduction in the rating for residuals of prostate cancer in January 2008 rating decision and in forwarding correspondence in February 2008.   The documents informed the Veteran of the proposed reduction including the applicable criteria and facts considered in proposing the reduced rating.  The Veteran was afforded the requisite time for a response, and none was received.  Therefore, the Board concludes that adequate notice was provided.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has remanded this matter to assist in developing the claim.  VA has also obtained medical examinations, including a February 2011 examination.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served in a U.S. Army combat engineering unit including service in the Republic of Vietnam from March 1969 to February 1970.  The Veteran was diagnosed with prostate cancer in August 2006.  In December 2006, the RO granted service connection and a 100 percent rating.  The RO informed the Veteran that a residual disability would be determined six months after the completion of treatment.  The Veteran underwent radiotherapy from January to March 2007.  The Veteran contends that the residuals of prostate cancer and radiotherapy are more severe than is contemplated in the reduced rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  

If there has been no local recurrence or metastasis, the disability is to be rated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  
38 C.F.R. §§ 4.14, 4.115a.  Under Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, or postoperative residuals are rated as voiding dysfunction or urinary tract infections, whichever is predominant.  38 C.F.R. § 4.115b.

In this case, there is no evidence of record to indicate that the Veteran experiences chronic urinary tract infections.  Therefore, those criteria do not apply.  

Renal dysfunction manifested by albumin and casts with history of acute nephritis; or, hypertension noncompensable under Diagnostic Code 7101 warrants a noncompensable rating.  Constant or recurring albumin with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101 warrants a 30 percent evaluation. Renal dysfunction resulting in albuminuria with some edema, or definite decrease in kidney function, or hypertension at least 40 percent disabling under diagnostic code 7101 warrants a 60 percent evaluation.   Renal dysfunction manifested by persistent edema and albuminuria with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, warrants an 80 percent evaluation.  Finally, renal dysfunction that requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent evaluation.  38 C.F.R. § 4.115a.

Hypertension is assigned a 10 percent rating for diastolic blood pressure predominantly 100 mmHg or more, or systolic blood pressure predominantly 160 mmHg or more. A 20 percent rating is warranted for diastolic pressure of predominantly 110 mmHg or more, or; systolic pressure that is predominantly 200 mmHg or more. A 40 percent rating is assigned for diastolic pressure that is predominantly 120 mmHg or more. A 60 percent rating is assigned where diastolic pressure is predominantly 130 mm Hg or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Voiding dysfunction is rated under the subcategories of urine leakage, frequency, or obstructed voiding.   38 C.F.R. § 4.115a.  There is no evidence of obstructed voiding including catheterizations, hesitancy, slow stream, bladder residuals, or periodic dilations.  Therefore, those criteria do not apply.  

Ratings for urinary voiding dysfunction contemplate continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating is warranted for the need for wearing of absorbent materials which must be changed up to twice per day.  A 40 percent rating is warranted when these factors require the use of an appliance or the wearing of absorbent materials which must be changed two to four times per day.  If absorbent materials must be changed more than four times per day, a 60 percent rating is warranted.  There is no higher schedular rating.  38 C.F.R. § 4.115a.

Urinary frequency warrants a 10 percent rating for daytime voiding interval between two and three hours; or, awakening to void two times per night.  A 20 percent rating is warranted for daytime voiding interval between one and two hours; or, awakening to void two to four times per night.  A 40 percent rating if there is a daytime voiding interval less than one hour, or awakening to void five or more times per night.  There is no higher schedular rating.  Id. 

In July 2007, a VA physician noted a review of the claims file and the Veteran's reports of urinary incontinence and erectile dysfunction three weeks after the start of radiation treatment which subsequently did not improve.  The Veteran reported feeling lethargic and weak but denied anorexia or weight change.  The Veteran reported urinary urgency, incomplete voiding, and nocturia up to four times per night.  The Veteran reported some urine leakage but not enough to warrant the use of absorbent material.   However, the Veteran reported that he was unable to hold a job in his previous construction occupation because of the incontinence.  He reported that he was not able to engage in sexual intercourse but had not received treatment for the dysfunction.  The physician noted no physical abnormalities on examination other than an enlarged prostate gland.  The physician also noted the results of a prostate specific antigen (PSA) test in June 2007 that was in the normal range.  The physician concluded that the Veteran responded well to the radiation treatment and that the severe urinary dysfunction appeared to limit daily activities.  

On the same day, a VA psychologist performed a mental health examination and noted the Veteran's report that his urinary urgency and frequency prevented his participation in many social and recreational activities such as attending sporting events and fishing.  

In September 2007, the RO granted service connection and a noncompensable rating for erectile dysfunction and special monthly compensation for loss of use of a creative organ.  

In December 2007, a VA physician's assistant (PA) noted a review of the claims file and the Veteran's reports of chronic fatigue and lethargy since the radiation treatment but no specific weakness, anorexia, or weight changes.  The Veteran reported that his private oncologist had diagnosed "post-radiation therapy syndrome."  The Veteran reported urinary frequency of ten times per day and twice at night with incomplete voiding and decreased stream but no hesitancy or dribbling.  The Veteran denied any significant problem with urinary incontinence and no urinary tract infections, bladder stones, or nephritis.  The Veteran had not undergone catheterizations, dilations, or drainage procedures.  The physician noted that the residuals were stable with mild effects on daily activities because of frequency and nocturia.  PSA continued to decrease in the normal range.  A concurrent urinalysis showed a trace of hematuria that the physician noted was present prior to the cancer diagnosis and was therefore not a residual of the treatment.  

In January 2008, the RO proposed a reduction in rating to 20 percent under the criteria for malignant neoplasms of the genitourinary system and the criteria for urinary frequency and dysfunction.  The RO noted that voiding ten times per day was an interval between one and two hours and that the Veteran awakened to void twice per night with no use of absorbent materials.  The Veteran did not respond to the proposed reduction in rating.   In June 2008, the RO assigned a rating of 
20 percent, effective September 1, 2008.  

May 2008 VA primary care examination records inconsistently showed no abnormal urinary leakage or frequency symptoms.  

In a June 2008 notice of disagreement, the Veteran reported that he voided hourly during the day, frequently at night, and used absorbent garments.  He did not report the specific frequency of nocturia or the number of changes of absorbent material per day.  In a September 2008 VA outpatient encounter, the examiner noted the Veteran's report of wearing absorbent garments both night and day and an inability to withhold voiding for more than five minutes.  He reported that he restricted his activities outside the home in the presence of other people because of a fear of incontinence.  

In January 2009, a VA primary care physician noted that a routine urinalysis test showed a slightly high creatinine measurement suggestive of renal dysfunction.  

In April 2009, a VA contract physician noted the Veteran's reports of with bowel movements five to six times daily and diagnosed irritable bowel syndrome secondary to treatment for prostate cancer.  In June 2009, the RO granted service connection and a 30 percent rating for irritable bowel syndrome.  

In May 2010, a VA physician in a nephrology clinic noted that the high renal function test occurred while the Veteran was taking non-steroidal anti-inflammatory and diuretic medications and when those medications were discontinued, there were no significant kidney problems.   Creatinine measurements were as high as 2.0 mg%.  The Veteran's blood pressure during this period of time was 105-136/56-63 mmHg.  In January 2011, a primary care PA inconsistently noted no dysuria or frequency problems but listed the Veteran's disorders under on-going treatment to include benign hypertrophy of the prostate with urinary obstruction. 

In January 2011, the Board remanded the claim to obtain current VA outpatient treatment records and a current genitourinary examination to assess the Veteran's residual urinary dysfunction and its impact on his employability.  Additional VA outpatient records were obtained and associated with the claims file.  

In February 2011, a VA physician noted a review of the claims file and summarized the Veteran's prostate cancer treatment history.  The physician noted the Veteran's evaluation of chronic renal failure in which resolved with change of medications in early 2009.  He also noted that the records showed that the cancer was in remission.  The physician noted the Veteran's reports of generalized lethargy and weakness and mild anorexia but without weight loss or gain.  There was no history of dilations or catheterizations for obstructions.  The physician noted the Veteran's reports of voiding hourly during the day depending on his liquid intake and two to three times per night.  The Veteran reported a sense of urinary urgency but did not experience hesitancy, problems stopping the stream, or dysuria.  The Veteran denied incontinence and use of absorbent garments but altered his activities so that he always knew the location of the nearest rest facilities.  The Veteran worked as a short haul truck driver and construction jobs prior to the diagnosis of prostate cancer and had not worked since that time.  On examination, blood pressure was 158/64 mmHg but with no laboratory indications of acute renal dysfunction.  The physician noted that the Veteran was not using absorbent garments and was able to sit for over one hour and undergo the examination without having to void.  The physician diagnosed benign prostate hypertrophy with nocturia, increased frequency, and urgency.  The physician concluded that the frequency and urgency would not preclude gainful employment.  

The Board concludes that there has been substantial compliance with the instructions in the January 2011 remand regarding the urinary disorders because additional VA outpatient records were obtained and reviewed and because the Veteran was provided with a VA examination in which a physician provided clinical observations and opinions in response to the Board's requests.  Compliance with the directions for evaluation for a total rating based on individual unemployability is discussed in the Remand section below.  

The Board concludes that the Veteran is competent to report on his observed urinary symptoms such as frequency of voiding and use of absorbent materials.  The Board concludes that his reports of frequency are credible.  Although somewhat variable, his reports are consistent as he underwent changes in medications during the period of this appeal.  The Board places less probative weight on his reports of using absorbent garments because of contrary reports he has given over time.  Specifically, he reported using absorbent garments continuously in 2008 but denying their use in 2007 and in 2009-11.  Moreover, none of his clinicians noted the presence of absorbent garments during examinations.    

The Board concludes that urinary frequency is the most predominant residual of prostate cancer treatment and that a 20 percent rating, but not higher, is warranted under criteria for rating urinary frequency.  The evidence shows that the Veteran experiences urinary frequency between one and two hours during the day and at a rate of three to four times per night.  In 2007, the Veteran reported a frequency of four times per night but the majority of reports were from two to three times per night.  The Veteran's symptoms best match the criteria for a 20 percent rating.  A higher schedular rating of 40 percent is not warranted under the criteria for rating frequency unless the Veteran has a daytime voiding interval less than one hour or he awakens to void five or more times a night.  This degree of frequency is not shown, and a rating in excess of 20 percent for urinary frequency is not in order.   

While residuals of radiation for service-connected prostate cancer radiotherapy may be also rated based on obstructive voiding or recurrent urinary tract infections, these symptoms are not the predominant problems in the Veteran's disability picture.  There is no evidence of the need for catherization or dilation, urinary retention, or recurrent infections.  The Board has considered rating the service-connected residuals under the criteria for rating voiding dysfunction, since the Veteran reported in his notice of disagreement and in one examination in 2008 that he used absorbent garments.  As stated above, however, there is little evidence anywhere else in the record to indicate that the Veteran needed to use absorbent garments.  Specifically, the Veteran has otherwise reported no use of these materials.  None were observed during clinical examinations.  Although the Veteran experiences urgency and the need to be aware of the location of rest facilities, a rating higher than 20 percent for urinary leakage is not warranted because the weight of credible evidence shows that he does not use and change absorbent garments two to four times per day.  

The Board has also considered, but decided against, awarding an increased rating of 30 percent for the period of renal dysfunction in 2009.  During that time, the Veteran had abnormal high albumin diagnosed as acute renal failure.  The renal dysfunction, however, was corrected by changes in medication and the Veteran's blood pressure was not shown to be predominantly 100 mmHg or more diastolic or 160mmHG systolic, so as to warrant a 10 percent rating under Diagnostic Code 7101 during that time.  

In short, the predominant residual of the radiotherapy for service-connected prostate cancer is urinary frequency, and, as discussed above, the Veteran's frequency corresponds with the 20 percent rating currently in effect.  An increased schedular rating is not in order.  

The Board has considered whether or not the Veteran's service-connected residuals or radiotherapy for prostate cancer render him unemployable.

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.   38 C.F.R. § 3.321(b)(1).   Here, the residuals of therapy for prostate cancer are well-addressed by the rating criteria.  The Veteran has been granted service connection and ratings for irritable bowel syndrome, erectile dysfunction, and a psychiatric disorder secondary to the therapy.  The various ratings for urinary and renal symptoms are detailed and directly applicable to all the Veteran's recurrent symptoms.  The Board acknowledges that his genitourinary symptoms most likely inhibit many forms of construction work, both indoor and outdoor.  However, rest facilities at construction sites are generally available and the Veteran does not consistently report the use of absorbent garments.  Further, the Board places greatest probative weight on the opinion of the VA physician in February 2011 who reviewed the entire history and examined the Veteran and concluded that the Veteran was able to sustain employment notwithstanding the need to void every one to two hours.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent following radiotherapy for service-connected prostate cancer is denied. 



REMAND

A request for a total disability evaluation on the basis of individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation, if entitlement to the disability upon which TDIU is based has already been found to be service connected.  There is no freestanding TDIU claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran reported to clinicians that he was unable to work because of his urinary frequency and incontinence.   

However, the Veteran has the following service connected disabilities: depression, rated as 30 percent disabling; irritable bowel syndrome, rated as 30 percent disabling; other residuals of prostate cancer, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and erectile dysfunction, rated as noncompensable.  The total combined rating is 70 percent of which 60 percent are the combined rating for disabilities arising from the same etiology, i.e. residuals of treatment for prostate cancer.

In a January 2011 remand, the Board instructed the RO to consider whether the Veteran was entitled to a total rating based on individual unemployability.   However, the Board requested a medical opinion regarding only the impact of the genitourinary symptoms.  The most recent examinations for other disabilities associated with residuals of radiotherapy are a 2009 VA examination that assessed the Veteran's service-connected irritable bowel syndrome and a 2007 VA mental health examination for acquired psychiatric disorders.  The issue of entitlement to a TDIU based on all service-connected disabilities was not adjudicated in an August 2011 supplemental statement of the case.  Therefore, an assessment of the Veteran's eligibility for a total rating based on individual unemployability based on all his service-connected disabilities is required.     

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental health examination.  Request that the examiner review the claims file and note review of the claims file in the examination report.  Request that the examiner provide an evaluation of the Veteran's mental health disorders and provide an opinion whether those disorders in combination with other service connected residuals of treatment for prostate cancer including urinary and bowel dysfunction prevent the Veteran from securing and following all forms of substantially gainful employment.   

2.  Schedule the Veteran for a VA examination of his irritable bowel syndrome.  Request that the examiner review the claims file and note review of the claims file in the examination report.  Request that the examiner provide an evaluation of the Veteran's gastrointestinal disorder and provide an opinion whether those disorders in combination with other service connected residuals of treatment for prostate prevent the Veteran from securing and following all forms of substantially gainful employment.   

3.  Then, readjudicate the Veteran's eligibility for a TDIU based on all service-connected disabilities including all residuals of radiotherapy treatment for prostate cancer.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).

	

____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


